Citation Nr: 1118199	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to November 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

In January 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination of his elbows.  The action specified in the January 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the January 2010 Remand also included the issue of entitlement to service connection for a right elbow disability; however, the RO granted entitlement to service connection for a right elbow disability in a February 2011 rating decision and that issue is not before the Board at this time.  


FINDING OF FACT

The Veteran does not have a current left elbow disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left elbow disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

The Veteran's service treatment records indicate that the Veteran was treated for tenderness of the right elbow in July 1968.  The treating physician diagnosed the Veteran with tennis elbow, relatively asymptomatic. 

The Veteran's separation examination in August 1975 indicated swollen and painful elbow joints due to tendonitis treated, no complications, no sequelae, and stated that both elbows had full strength and range of motion.  In addition, competent lay evidence, namely a written statement accompanying the Veteran's Substantive Appeal (VA Form 9), has been presented indicating that the Veteran currently has some type of chronic bilateral elbow disorder that has been treated by physicians; however, there are no VA or private medical records showing treatment for the claimed disability.  

In May 2010, the Veteran was afforded a VA medical examination of his bilateral elbows.  At the examination, the Veteran reported injuring both his elbows during an accident at the Air Force Academy.  He described excruciating pain in both elbows, with the pain in the left elbow resolving quickly, but the right elbow never fully healing.  He stated that he has recurrent episodes of pain, stiffness, and aching sensation when he flexes, lefts, or twists his arms, as well as pain in the lateral aspects of his elbow, primarily in the right elbow.  He denied that his elbow condition have any effect on his daily activities, but did state that he had to stop some leisure activities he had previously enjoyed such as coaching football and working on old cars, as these activities exacerbated his elbow pain.  The Veteran described daily right elbow pain of 7-8/10 severity.  However, he reported that his left elbow has only hurt intermittently throughout his life from his time in the military through the present, and he denied any significant pain.  

On examination, there was no swelling or joint effusion, synovitis, erythema, or warmth of the left elbow.  There was no significant pain to palpation over the medial and lateral epicondyle.  The Veteran had full range of motion of the left elbow.  Following three repetitions, range of motion was reduced by five degrees.  The Veteran did not complain of pain, fatigability, weakness, or incoordination nor did the examiner observe any outward signs or body language that would indicate the Veteran was experiencing such symptoms.  An x-ray of the left elbow was normal.  The examiner diagnosed the Veteran with left "tennis elbow/tendinopathy", also known as lateral epicondylitis, intermittent.  The examiner noted that this condition had onset during the Veteran's active military service, but had resolved by discharge.  The examiner noted that while the Veteran had reported rare, intermittent episodes that resolve spontaneously, the Veteran does not currently have evidence of a residual of this disability nor is there any evidence of chronicity of this condition.  The examiner stated, "[t]he left elbow x-ray is negative along with physical findings which are also negative for any active tendinitis, tendinopathy, or arthritis."  He continued,"[t]he Veteran's left elbow does not have any evidence of chronic tendinitis nor any evidence of acute inflammatory process" providing highly probative evidence against this claim.

Based on the above evidence, the Board finds that entitlement to service connection for a left elbow disability is denied.  

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Here, the VA examiner concluded that the Veteran does not have a current left elbow disability, as physical examination of the Veteran's left elbow was normal, and the Veteran's own statements to the examiner provide evidence against his claim, as he denied any significant left elbow problems at this time.  The post-service medical records, overall, only support this finding.    

Accordingly, as there is no evidence of a current disability, entitlement to service connection for a left elbow disability is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in May 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records.  The appellant was afforded a VA medical examination in May 2010.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


